IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-60476
                            Summary Calendar



                        UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                                   versus

                           WILLIAM HEATH MARS,

                                         Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                        USDC No. 1:01-CR-13-1-D
                          --------------------
                              March 7, 2003

Before JONES, STEWART, AND DENNIS, Circuit Judges.

PER CURIAM:*

     William Heath Mars is appealing his conditional guilty plea

conviction     for   possession   of   methamphetamine   with   intent   to

distribute and for possession of a firearm during and in relation

to that drug-trafficking offense.

     The motion of the United States to supplement the record on

appeal with the transcript of the suppression hearing is GRANTED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-60476
                                     -2-

      Mars argues that the district court erred in denying his

motion to suppress evidence seized from his residence because the

warrant was a general warrant which left the agents with discretion

with respect to the items to be seized.

      Viewing the evidence in the light most favorable to the

Government, the district court did not err in denying the motion to

suppress.      The affidavit referred to the list of specific items to

be   seized     and   incorporated   the    detailed        underlying    factual

statement.      Thus, it was not a “bare bones” affidavit.              See United

States v. Cherna, 184 F.3d 403, 407-09 (5th Cir. 1999).

      The   search    warrant   referred     to    the   affidavit       and   also

incorporated the underlying statement of facts which set out in

detail the reasons for the search for particular items.                         The

incorporation of the detailed statement satisfied the particularity

requirement.      See United States v. Shugart, 117 F.3d 838, 845 (5th

Cir. 1997).

      The evidence also supports the finding that Agent Palmer acted

in good faith and, thus, even assuming that the search warrant did

not satisfy the particularity requirement, the good faith exception

applies to uphold the validity of the search.                Shurgart, 117 F.3d

at   844-46.      Further,   based   on    the    results    of   the   extensive

investigation made prior to the issuance of the warrant, the

district court did not err in determining that there was probable

cause for the search.        See United States v. Brown, 941 F.2d 1300,

1302 (5th Cir. 1991).
                          No. 02-60476
                               -3-

     Mars also argues that the district court did not properly

consider his request for a downward departure based on U.S.S.G.

§ 5H1.4.   Mars argues that the district court misunderstood its

ability to depart downward because it justified denying the motion

based on sustaining Mars’ objection regarding the scope of his

relevant conduct.

     Because the district court did not base its decision on an

erroneous belief that it lacked authority to depart, the ruling on

the motion to depart is not subject to review.     United States v.

Yanez-Huerta, 207 F.3d 746, 748 (5th Cir. 2000).

     Mars’ conviction and sentence are AFFIRMED.